Citation Nr: 1412408	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-15 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 14, 2009, for the assignment of a 100 percent rating for atherosclerotic heart diseases (ASHD), status post myocardial infarctions, with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to October 1974, and from January 1975 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In this decision the RO increased the Veteran's rating for ASHD, status post myocardial infarction, with hypertension, from 60 percent to 100 percent disabling, effective April 14, 2009.  The Veteran disagrees with the date of the assigned rating.

In a separate action, the Board is issuing a Corrected ORDER with respect to an October 17, 2008 Board Decision.  In this decision, as reflected in the Findings of Facts, Conclusions of Law, and Reasons and Bases, the Board granted a 100 percent rating for the Veteran's service connected ASHD, status post myocardial infarctions, with hypertension, effective from January 22, 1997 to July 30, 1999, and denied a rating in excess of 60 percent from July 30, 1999.  Unfortunately, the original Order attached to that decision does not accurately reflect the Board's determination.  Rather, it granted a 100 percent rating for the heart disability to January 12, 1998, and denied a higher than 60 percent rating from January 12, 1998.  Accordingly, a Corrected Order is being issued to reflect the correct effective dates of the 100 percent award.  Attached to the Order are appeal rights that pertain only to the corrected date of the 100 percent award, that is, from January 22, 1997 to July 30, 1999.  The Board's decision remains final as to the remaining rating period, that is, from July 30, 1999 to the date of the Board's October 17, 2008 decision.  The RO is advised to take appropriate action with respect to the Corrected Order.  


FINDING OF FACT

It was not factually ascertainable that the Veteran's ASHD, status post myocardial infarctions, with hypertension, increased beyond that recognized by the assigned 60 percent rating during the one-year period prior to the filing of the April, 14, 2009 claim.

CONCLUSION OF LAW

An effective date earlier than April 14, 2009 for the award of a 100 percent disability rating for ASHD, status post myocardial infarctions, with hypertension, is not warranted.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

This claim arises from the Veteran's disagreement with the effective date assigned in connection with his service connected ASHD, status post myocardial infarctions, with hypertension.  The courts have held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is also unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Law and Analysis

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  The general rule with regard to an award of increased disability compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(l).  An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation.  Otherwise, the effective date remains the date the claim is received.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F. 3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

In addition, under 38 C.F.R. § 3.157(b) once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits:  the report of examination or hospitalization at a VA or uniformed services medical facility, evidence from a private physician or layperson that shows the reasonable probability of entitlement to benefits, or examination reports or clinical records from State medical facilities or other institutions.

The current assignment of an effective date of April 14, 2009 for the award of a 100 percent evaluation for ASHD, status post myocardial infarctions, with hypertension, is based upon the fact that the Veteran filed a claim for increased rating on this particular date.  The Board does not find grounds to assign any earlier effective date of this compensation benefit.  

The Veteran asserted in the notice of disagreement, received in September 2009, that he is entitled to a 100 percent schedular rating back to January 30, 2008, the date the RO received his "request to reopen [his] claim for a rating of full permanent 100% disability instead of unemployability".  It should be pointed out that the Veteran was awarded a total disability rating based on unemployability for service connected disability (TDIU) effective in April 1995.  He requested in the January 2008 writing that he be awarded a permanent 100 percent rating on the basis that all of his service connected disabilities had worsened.  He similarly requested in September 2008 that he be evaluated for "100% disability and no unemployability".  Even by construing these claims as claims for increased ratings for service connected ASHD, status post myocardial infarctions, with hypertension, the issue was already pending when these claims were filed.  That is, at the time the RO received the January 2008 and September 2008 claims, there was a pending appeal of an August 1997 rating determination that denied a rating in excess of 30 percent for ASHD, status post myocardial infarctions, with hypertension.  The RO subsequently increased the rating to 60 percent, effective in January 22, 1997.  By Board decision in October 2008, the Board granted a 100 percent rating from January 22, 1997 to July 30, 1999, and a 60 percent rating from July 30, 1999.  This Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

As such, the earliest evidence following the Board's October 2008 decision that can be construed as a claim for an increased rating for ASHD, status post myocardial infarctions, with hypertension, is the Veteran's April 14, 2009 claim.  On this claim he indicated that his conditions had worsened over the past year.  

The Board has contemplated whether there is any evidence of record prior to April 14, 2009, but subsequent to the October 2008 Board decision, that could serve as an informal claim in order to entitle him to an earlier effective date.  However, pertinent VA treatment records on file do not specifically pertain to the Veteran's heart disability and cannot serve as informal claims.  38 C.F.R. § 3.157.  Moreover, there are no pertinent VA examination reports for this period.  Id.  Additionally, there is no evidence to suggest that VA has constructive notice of medical records in VA's possession that should have been considered, but were not on file pertinent to this time period.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The date of claim of April 14, 2009, having been established, the Veteran could still potentially qualify for increased compensation benefits up to one-year prior to the date of claim.  38 C.F.R. § 3.400(o)(2).  However, the objective evidence of record does not support any earlier effective date on this basis.  VA outpatient treatment records covering the period from April 2008 to April 2009 show treatment for various ailments, but do not contain findings specific to his service-connected heart disability.  

The first point at which the evidence shows that the Veteran met the criteria for a higher rating of 100 percent was not until the May 2009 VA contract examination.  Findings at this examination revealed an abnormal heart rhythm and sound with an S3 gallop, ejection fraction of 60%, and estimated METS of 3.  Also, the Veteran was unable to complete an exercise stress test and had an abnormal electrocardiogram.  Under VA's rating schedule for evaluating ASHD, a 100 percent rating is warranted where ASHD results in chronic congestive heart failure, or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or with left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7500.  Here, there is no evidence showing that the Veteran met this criteria prior to the May 2009 examination.  Effectively this means that the RO's decision to award April 14, 2009 as the applicable effective date was technically a greater benefit than required under law.  Regardless, there is no factual basis to now assign any earlier effective date than April 14, 2009.

In short, the evidence does not show that the Veteran's service-connected ASHD, status post myocardial infarctions, with hypertension, was manifested by symptomatology most nearly approximating the 100 percent criteria for the one year period prior to his April 2009 claim.  Therefore, the provisions of 38 C.F.R. § 3.400(o)(2) cannot serve as a basis for an earlier effective date.

Lastly, the Veteran asserted in his substantive appeal, received in April 2010, that he is entitled to back pay to December 1995.  As noted previously, he has been in receipt of a TDIU since December 1995.  This was based on multiple service connected disabilities.  He asserts that the condition that entitled him to a TDIU effective in December 1995, which he claims is his heart disability, is the same condition which should entitle him to a 100 percent rating back to December 1995.  The record shows that he did not appeal a November 1995 rating decision that initially granted service connection for a heart disability (characterized as inferior-posterior infarct with hypertension and minimal ischemia of the anterior wall) and assigned a 30 percent rating, effective in April 1995.  Accordingly, the decision is final.  38 C.F.R. § 3.156.  He was subsequently granted a TDIU in July 1996, effective the date of his claim for a TDIU, which he filed via VA Form 21-8940 in December 1995.  The next claim he filed in regard to an increased schedular rating for his service connected disabilities, including his heart disability, was in January 1997.  The RO adjudicated this claim in August 1997 and it is the subject of the Board's October 2008 decision.  Thus, in light of the finality of the Board's October 2008 decision involving the appeal for an increased rating for ASHD, status post myocardial infarctions, with hypertension (with the exception of an appealable period from January 22, 1997 to July 30, 1999, as explained in the introduction above), his claim of entitlement to back pay to 1995 for a schedular 100 percent rating is not currently before the Board.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  That notwithstanding, the Veteran is free to file a motion to revise the October 2008 decision on the basis of clear and unmistakable error. 

Based on the foregoing, the Board is denying the claim for an effective date for increased rating for ASHD, status post myocardial infarctions, with hypertension earlier than April 14, 2009.  The law governing assignment of effective dates is binding in this case.  See 38 U.S.C.A. § 7104(c).  The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date earlier than April 14, 2009, for the assignment of a 100 percent rating for ASHD, status post myocardial infarctions, with hypertension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


